Case 1:17-cv-02374-RRM-ST Document 100 Filed 01/24/21 Page 1 of 2 PageID #: 928




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x

 CAPITOL 7 FUNDING,


                           Plaintiff,                                 NOTICE OF MOTION


                  v.


 WINGFIELD INVESTMENT CORPORATION,

                                                                      Docket No.
                                                                      17-CV-2374(RRM)(ST)
                           Corporate Defendant,


 BURGIS SETHNA, A/K/A SETH BURGESS,
 HEATH WAGENHEIM, JOSEPH RABITO AND
 DAMIAN LALJIE AND JOHN DOES 1
 THROUGH 15,


                            Individual Defendants.
 -----------------------------------------------------------------x

                   NOTICE OF MOTION AND MOTION TO SET ASIDE ENTRY
                      OF A CERTIFICATE OF DEFAULT PURSUANT TO
                                 FED. R. CIV. PRO. 55(c)

 TO THE HONORABLE COURT AND ALL PARTIES:

         PLEASE TAKE NOTICE that on the enclosed Declaration of Daniel L. Bibb, Esq. and

 Memorandum of Law in Support of a Motion to Set Aside the entry of a Certificate of Default

 and the attached exhibits thereto, Defendants Joseph Rabito and Damien Laljie will move before

 the Honorable Magistrate Judge Steven L. Tiscione, at the Untied States Courthouse, Eastern

 District of New York, 225 Cadman Plaza East, Brooklyn, New York 11202 upon submission or

 on a date and time for oral argument to be set by the Court to set aside the entry of a Certificate
Case 1:17-cv-02374-RRM-ST Document 100 Filed 01/24/21 Page 2 of 2 PageID #: 929




 of Default for good cause, pursuant to Rule 55(c) of the Federal Rules of Civil Procedure, and

 for such other and further relief as the Court deems just and proper.

 Dated: January 17, 2021
        New York, New York

                                               s/ Daniel L. Bibb
                                               Daniel L. Bibb, Esq.(db8060)
                                               The Law Office of Daniel L. Bibb, LLC
                                               Counsel for Joseph Rabito and Damian Laljie
                                               261 Madison Avenue, 12th Floor
                                               New York, New York 10016
                                               (212) 736-3936
                                               dan@danielbiblaw.com

 To:
 Nicholas Bowers, Esq.
 Gary Tsirelman, PC
 129 Livingston Street
 Brooklyn, New York 11201
 nbowers@gtmdjs.com
